                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RAYMOND E. CARR                                   §
                                                  §
V.                                                §           A-18-CV-605-RP
                                                  §
BRYAN COLLIER, ET AL                              §
                                                  §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:      THE HONORABLE ROBERT PITMAN
         UNITED STATES DISTRICT JUDGE

         Before the Court is Raymond E. Carr’s Application to Proceed In Forma Pauperis (Dkt. No.

4); and Carr’s Application for Appointment of Counsel (Dkt. No. 5). The District Court referred the

above-motions to the undersigned Magistrate Judge for a determination pursuant to 28 U.S.C. §

636(b) and Rule 1(c) of Appendix C of the Local Rules.

                  I. APPLICATION TO PROCEED IN FORMA PAUPERIS

         After reviewing Carr’s Application to Proceed In Forma Pauperis, the Court finds that he

is indigent. Accordingly, the Court HEREBY GRANTS Carr in forma pauperis status and

ORDERS his Complaint be filed without pre-payment of fees or costs or giving security therefor

pursuant to 28 U.S.C. § 1915(a)(1). This indigent status is granted subject to a later determination

that the action should be dismissed if the allegation of poverty is untrue or the action is found

frivolous or malicious pursuant to 28 U.S.C. § 1915(e). Carr is further advised that although he has

been granted leave to proceed in forma pauperis, a Court may, in its discretion, impose costs of court

at the conclusion of this lawsuit, as in other cases. Moore v. McDonald, 30 F.3d 616, 621 (5th Cir.

1994).
        As stated below, this Court has conducted a review of the claims made in Carr’s Complaint

and is recommending his claims be dismissed under 28 U.S.C. § 1915(e). Therefore, service upon

the Defendants should be withheld pending the District Court’s review of the recommendations

made in this report. If the District Court declines to adopt the recommendations, then service should

be issued at that time upon the Defendants.

                    II. SECTION 1915(e)(2) FRIVOLOUSNESS REVIEW

A.      Standard of Review

        Because Carr has been granted leave to proceed in forma pauperis, the Court is required by

standing order to review his Complaint under §1915(e)(2), which provides in relevant part that “the

court shall dismiss the case at any time if the court determines that . . . the action or appeal (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2).

        Pro se complaints are liberally construed in favor of the plaintiff. Haines v. Kerner, 404 U.S.

519, 520–21 (1972). The court must “accept as true factual allegations in the complaint and all

reasonable inferences that can be drawn therefrom.” Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996);

see also Watts v. Graves, 720 F.2d 1416, 1419 (5th Cir. 1983). In deciding whether a complaint

states a claim, “[t]he court’s task is to determine whether the plaintiff has stated a legally cognizable

claim that is plausible, not to evaluate the plaintiff’s likelihood of success.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). “A claim has facial plausibility when

the [nonmovant] pleads factual content that allows the court to draw the reasonable inference that

the [movant] is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. However, the petitioner’s pro se status does

                                                   2
not offer him “an impenetrable shield, for one acting pro se has no license to harass others, clog the

judicial machinery with meritless litigation, and abuse already overloaded court dockets.” Farguson

v. Mbank Houston N.A., 808 F.2d 358, 359 (5th Cir. 1986).

       Carr is suing Bryan Collier, Director of the Texas Department of Criminal Justice and the

Texas Board of Pardons and Paroles. This case was previously filed in the Houston Division of the

United States District Court for the Southern District of Texas. According to that suit, Carr was

previously incarcerated in the Polunsky Unit, the Skyview Unit, the Huntsville Unit, and the Austin

Transitional Housing Center in 2017. In that suit, the Court noted it had jurisdiction only over claims

arising from Carr’s incarceration in the Huntsville Unit, and dismissed all of the other claims and

ordered Carr to re-file separate lawsuits in the proper jurisdictions.

       He now sues in this Court alleging that TDCJ officials violated his constitutional rights

pursuant to the Fourteenth Amendment, by subjecting him to unequal treatment. He asserts that on

September 21, 2017, after being released from Huntsville to mandatory supervision, he was sent to

Austin, Texas, and not Houston, Texas, as originally planned, because of Hurricane Harvey. He

asserts that upon the direction of TDCJ officials, he was treated to “arbitrary and unequal treatment”

by the “Austin Transitional Facility staff, employees, residents of the facility, and the public” who

all “abuse[d] me and subject[ed] me to malicious hazing and invasion of privacy.” Dkt No. 1 at 1.

Carr also complains that despite his request, he was not sent back to the Ben Reid facility in Houston

with other evacuees. He requests “a reasonable amount of damages” for the “physical, mental, and

psychological abuse” he suffered. Carr’s pleadings in this case all originate from a Houston address

       A claim against a TDCJ official in his or her official capacity is a claim against TDCJ, and

thus a claim against the State of Texas. See Mayfield v. Tex. Dep’t of Crim. Justice, 529 F.3d 599,

604 (5th Cir. 2008). Because the Eleventh Amendment protects the states’ sovereign immunity,

                                                  3
federal courts lack jurisdiction over suits against a state for money damages unless the state has

waived its immunity or Congress has clearly abrogated that immunity. NiGen Biotech, L.L.C., v.

Paxton, 804 F.3d 389, 393–94 (5th Cir. 2015); Moore v. La. Bd. Of Elem. And Secondary Educ., 743

F.3d 959, 963 (5th Cir. 2014). Texas has not waived its Eleventh Amendment immunity, and

Congress did not abrogate that immunity when enacting Section 1983. NiGen, 804 F.3d at 394.

Under the Eleventh Amendment, the official capacity claims against Collier are barred by the state’s

sovereign immunity, and the claims should be dismissed for lack of jurisdiction. Similarly, the Texas

Board of Pardons and Paroles is a division of the Texas Department of Criminal Justice, an agency

of the State of Texas, and so the Board is also “cloaked with Eleventh Amendment immunity.”

McGrew v. Texas Board of Pardons and Paroles, 47 F.3d 158. 161 (5th Cir.1995).

        Carr asserts that his First and Fourteenth Amendment rights were violated during his time

at the Austin Transitional Facility. Section 1983 explains that “[e]very person who . . . subjects, or

causes to be subjected, any citizen of the United States or other person . . . to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party

injured.” Will v. Michigan Dep't of State Police, 491 U.S. 58, 77 (1989). Section 1983 does not

create any substantive rights, it simply provides a remedy for the rights designated therein.

Harrington v. Harris, 118 F.3d 359, 365 (5th Cir. 1997). Therefore, an underlying constitutional or

statutory violation is a predicate to liability under § 1983. Id.

        Carr claims his Fourteenth and First Amendment rights were violated because he was hazed

and abused by seemingly every person with whom he came into contact in Austin, and not moved

to Houston as requested. Personal involvement is an essential element of a civil rights claim under

42 U.S.C. § 1983. See Murphy v. Kellar, 950 F.2d 290, 292 (5th Cir. 1992) (a plaintiff must “specify



                                                   4
the personal involvement of each defendant” in a section 1983 action). Carr fails to establish how

Collier was personally involved in any of these actions, and therefore cannot state a claim against

him. Additionally, the Fourteenth Amendment provides that no state shall deprive a person of life,

liberty, or property without due process of law nor deny any person within its jurisdiction the equal

protection of the laws . U.S. Const. amend. XIV, § 1. Carr does not articulate what rights were

violated pursuant to the Fourteenth Amendment, so the Court addresses the claim under both due

process and equal protection rubrics.

        To state a cause of action under § 1983 for violation of the Due Process Clause, a plaintiff

“must show that they have asserted a recognized ‘liberty or property’ interest within the purview of

the Fourteenth Amendment, and that they were intentionally or recklessly deprived of that interest,

even temporarily, under color of state law.” Griffith v. Johnston, 899 F.2d 1427, 1435 (5th Cir. 1990)

(citations omitted), cert. denied, 498 U.S. 1040 (1991). “To have a property interest in a benefit, a

person clearly must have more than an abstract need or desire for it. He must have more than a

unilateral expectation of it. He must, instead, have a legitimate claim of entitlement to it.” Board of

Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972). Carr has failed to identify any legitimate

claim of entitlement to housing at a particular location. Because he has failed to identify a property

or liberty interest, this claim is frivolous.

        “The Equal Protection Clause of the Fourteenth Amendment commands that no State shall

‘deny to any person within its jurisdiction the equal protection of the laws,’ which is essentially a

direction that all persons similarly situated should be treated alike.” City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439 (1985) (quoting U.S. CONST. amend. XIV, § 1). Thus, “[t]o state a

claim of [ ] discrimination under the Equal Protection Clause and section 1983, the plaintiff ‘must


                                                  5
allege and prove that he received treatment different from that received by similarly situated

individuals and that the unequal treatment stemmed from a discriminatory intent.’” Priester v.

Lowndes Cty., 354 F.3d 414, 424 (5th Cir. 2004). Carr has failed to identify any protected class of

which he is a member. Additionally, he has failed claim that he was treated differently than any other

similarly situated individuals. Therefore, he cannot make out a Section 1983 equal protection claim

and this claim fails as frivolous.

       Carr also alleges that his First Amendment privacy rights were violated by the mailroom

staff. Carr fails to identify how the mailroom staff violated any alleged privacy rights, and therefore

cannot make out a First Amendment claim.

       The Texas Board of Pardons and Paroles and Bryan Collier are entitled to Eleventh

Amendment immunity for Carr’s claims for monetary damages and Carr has failed to plead that

Collier was personally involved in any alleged violation of his constitutional rights pursuant to

Section 1983. Additionally, Carr has failed to allege the violation of a right secured by the

Constitution and laws of the United States. West v. Atkins, 487 U.S. 42, 48 (1988). Therefore, Carr

has failed to state a claim for relief under § 1983 and his lawsuit should be dismissed under

§ 1915(e)(2)(B).

                                     III. RECOMMENDATIONS

       In accordance with the foregoing discussion, the Court HEREBY GRANTS Carr in forma

pauperis status. Service upon Defendants should be withheld pending the District Court’s review of

the recommendations made in this report. The undersigned FURTHER RECOMMENDS that the

District Court DISMISS Carr’s complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Because the

undersigned recommends dismissal of Carr’s complaint as frivolous, the Court finds that Carr’s


                                                  6
Application for Appointment of Counsel (Dkt. No. 5) and any other pending motions should be

DENIED.

                                           IV. WARNINGS

         The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made. The

District Court need not consider frivolous, conclusive, or general objections. See Battle v. United States

Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

         A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the Report

shall bar that party from de novo review by the District Court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53, 106 S. Ct. 466,

472-74 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en

banc).

         SIGNED this 15th day of October, 2018.


                                               _____________________________________
                                               ANDREW W. AUSTIN
                                               UNITED STATES MAGISTRATE JUDGE




                                                    7
